Case 18-34658 Document 514 Filed in TXSB on 06/23/20 Page 1 of 3

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION

IN RE: §
§

HOUTEX BUILDERS, LLC, et al. § CASE NO. 18-34658
§

415 SHADYWOOD, LLC § CASE NO. 18-34659
§

2203 LOOSCAN LANE, LLC § CASE NO. 18-34660
§ Jointly Administered
§

DEBTOR(s) § CHAPTER 11

CD HOMES, LLC’S MOTION SEEKING ENTRY OF
ADDITIONAL FINDINGS OF FACT AND CONCLUSIONS OF LAW

 

TO THE HONORABLE JEFFREY P. NORMAN
UNITED STATES BANKRUPTCY JUDGE:

NOW COMES CD Homes, LLC ("CD Homes”) and files this Motion Seeking Entry of
Additional Findings of Fact and Conclusions of Law (the “Motion ”) and will respectfully show the
Court as follows:

I, JURISDICTION AND VENUE

 

od. This Court has jurisdiction over this Motion under 28 U.S.C. §§ 157 and 1334.
This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper in this Court pursuant
to 28 U.S.C. §§ 1408 and 1409.
Il. BACKGROUND

2. On August 23, 2018, HouTex Builders, LLC (“Debtor”) filed its Chapter 11
voluntary petition.

3. The Court held a two-day preliminary trial to determine the contractual
relationships and agreements between Debtors and CD Homes on May 28 and May 29, 2020 and

entered an interim order containing findings of fact and conclusions of law on June 4, 2020 [Dkt.
Case 18-34658 Document 514 Filed in TXSB on 06/23/20 Page 2 of 3

508] (the “Interim Order”).

4, The Interim Order required parties seeking clarification or additional findings of
fact or law to file motions not later than June 23, 2020.

5. CD Homes files this Motion in accordance with the Interim Order.

6. The Interim Order found that “... the written Contracts between the debtors and
CD Homes establish the contractual relationship between the Debtors and CD Homes, except
where the contracts are incomplete, silent, or vague.” !

7. The Interim Order also found that “... the party responsible for any construction
delay should be responsible for any costs associated with such delay.” ?

8. The evidence at trial established additional facts relevant to the contractual
relationships and agreements between Debtors and CD Homes, the incompleteness of the written
Contracts, and other relevant events and actions of the parties which were not included in the
Interim Order.

9, Accordingly, CD Homes seeks entry of the additional findings of fact and
conclusions of law attached to this Motion as Exhibit 1.

WHEREFORE, PREMISES CONSIDERED, CD Homes prays that its Motion Seeking
Entry of Additional Findings of Fact and Conclusions of law be granted, that the Court enter the
additional findings of fact and conclusions of law described in Exhibit 1, and for such other and

further relief to which movant may be justly entitled.

 

' See Interim Order, p. 12; 42.

? See Interim Order, p. 12; 93.
Case 18-34658 Document 514 Filed in TXSB on 06/23/20 Page 3 of 3

Dated: June 23, 2020

BY:

Respectfully submitted,

FUQUA & ASSOCIATES, PC

/s/ Richard L. Fuqua
Richard L. Fuqua
State Bar No. 07552300
8558 Katy Freeway, Suite 119
Houston, TX 77024
(713) 960-0277 Telephone
(713) 960-1064 Facsimile

rifuqua@fuqualegal.com

 

COUNSEL FOR CD HOMES, LLC
now known as HL Builders, LLC

CERTIFICATE OF SERVICE

 

I hereby certify that a true and correct copy of the foregoing CD Homes, LLC’s Motion
Seeking Entry of Additional Findings of Fact and Conclusions of Law was forwarded by ECF to

the party listed below on June 23, 2020:

Charles M. Rubio

Brian Hogue

Diamond McCarthy LLP
Two Houston Center
909 Fannin, 37" Floor
Houston, TX 77010
Attorneys for Debtors

/s/ Richard L. Fuqua
Richard L. Fuqua
